      Case 2:14-cr-00237-LMA-SS Document 61 Filed 06/01/20 Page 1 of 5



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                      CRIMINAL ACTION

VERSUS                                                                   No. 14-237

RONNIE P VEDROS                                                        SECTION I

                              ORDER & REASONS

      Before the Court is defendant Ronnie P. Vedros’s (“Vedros”) motion 1 for

compassionate release pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(a).

Because Vedros has not demonstrated that he has satisfied the statutory exhaustion

requirement, the motion is dismissed without prejudice.

                                         I.

      On December 4, 2014, Vedros pled guilty to a one-count bill of information

charging him with mail fraud, in violation of 18 U.S.C. § 1341. 2 On April 30, 2015,

this Court sentenced Vedros to a term of imprisonment of 41 months and a three-year

term of supervised release. 3 The Court also imposed a $100.00 special assessment

and ordered that Vedros pay $30,173.56 in restitution. 4 On October 9, 2019, Vedros’s

supervised release was revoked, and the Court sentenced him to an 18-month term

of imprisonment. 5 Currently incarcerated at FCI Oakdale, Vedros has a projected

release date of January 23, 2021.



1 R. Doc. No. 56.
2 R. Doc. Nos. 15 & 1.
3 R. Doc. No. 35.
4 Id. at 5.
5 R. Doc. No. 55.



                                         1
       Case 2:14-cr-00237-LMA-SS Document 61 Filed 06/01/20 Page 2 of 5



      Vedros argues that the Court should grant his request for compassionate

release due to the risk of contracting COVID-19 while incarcerated. 6 He asserts that

he has pre-existing health conditions of asthma, chronic bronchitis, and hypertension,

as well as liver, kidney, and lung problems. 7 Vedros also contends that he submitted

a request for compassionate release to the warden of FCI Oakdale on March 19, 2020,

and that he has not received a response as of April 22, 2020. 8

      The government opposes Vedros’s motion, and it has provided evidence in

contravention of Vedros’s contentions. 9 As stated in an email from a supervisory

attorney for the Bureau of Prisons (“BOP”), FCI Oakdale has no record of a

compassionate release request by Vedros to the warden. 10 In addition, Vedros’s

medical records show that although he does have benign essential hypertension and

he is being treated for the same, he does not have a history of asthma, bronchitis, or

problems with his liver, kidney, or lungs. 11

                                          II.

      In pertinent part, section 3582(c)(1)(A) of the First Step Act provides that a

court may not modify a term of imprisonment unless a motion is made after the

defendant has exhausted his administrative remedies and the court, after considering

the factors set forth in 18 U.S.C. § 3553(a), finds that “extraordinary and compelling



6 See R. Doc. No. 56, at 2.
7 Id. at 1–2.
8 Id. at 1.
9 R. Doc. No. 58.
10 R. Doc. No. 58-1.
11 An April 27, 2020 medical examination of Vedros found that there was “[n]o chest

wall tenderness, rales, wheezing, [or] rhonchi” in his lungs.


                                           2
       Case 2:14-cr-00237-LMA-SS Document 61 Filed 06/01/20 Page 3 of 5



reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). The reduction must

also be “consistent with applicable policy statements issued by the Sentencing

Commission.” Id.

      Section 3582 allows a court to consider a defendant’s motion for modification

of a term of imprisonment only “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. §

3582(c)(1)(A).

      “The requirement that an inmate first exhaust his administrative remedies

within the BOP is jurisdictional.” United States v. Gentry, No. 03-50033, 2020 WL

2131001, at *2 (W.D. La. May 5, 2020) (citing United States v. Garcia, 606 F.3d 209,

212 n.5 (5th Cir. 2010)); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020) (characterizing the defendant’s failure to exhaust administrative remedies

as “a glaring roadblock foreclosing compassionate release at this point”). Even in the

context of the COVID-19 pandemic, a defendant must first satisfy the exhaustion

criteria of 18 U.S.C. § 3582(c)(1)(A) in order for the Court to have jurisdiction over a

motion for a compassionate release sentence reduction. See United States v. Ogarro,

No. 18-CR-373-9 (RJS), 2020 WL 1876300, at *3 (S.D.N.Y. Apr. 14, 2020) (Sullivan,

J.) (“[S]ection 3582(c)’s exhaustion proscription . . . mandates that where the BOP has

not submitted an application for a sentence reduction, a court cannot, under any

circumstances, grant compassionate release unless the defendant has either ‘fully




                                           3
         Case 2:14-cr-00237-LMA-SS Document 61 Filed 06/01/20 Page 4 of 5



exhausted all administrative rights to appeal’ or waited at least 30 days from the

receipt of such a request by the warden of the defendant’s facility.”). “This conclusion

is supported by a number of cases in which courts have addressed motions for

compassionate release under the [First Step Act] due to COVID-19 and found they do

not have the authority to address those motions when the defendants have not first

satisfied the exhaustion requirements[.]” United States v. Guyton, No. 11-271, 2020

WL 2128579, at *2 (E.D. La. May 5, 2020) (Milazzo, J.) (internal citation omitted)

(collecting cases).

         The defendant bears the burden of demonstrating that he is entitled to

compassionate release and that he has exhausted his administrative remedies.

United States v. Evans, No. 2:16-CR-20144, 2020 WL 2549964, at *2 (W.D. Tenn. May

19, 2020); United States v. Van Sickle, No. CR18-0250JLR, 2020 WL 2219496, at *3

(W.D. Wash. May 7, 2020); see United States v. Roberts, No. 15-135, 2020 WL

2130999, at *3 (W.D. La. May 5, 2020); United States v. Ebbers, No. (S4) 02-CR-1144-

3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020).

                                          III.

         Although Vedros asserts that he submitted a request to the warden of FCI

Oakdale on March 19, 2020, he did not provide any documentation in support of his

claim. Moreover, BOP has affirmed that no such request was received. 12 Vedros’s

motion is not properly before this Court because he has not demonstrated that he has

“fully exhausted all administrative rights to appeal” or that 30 days have lapsed since



12   See R. Doc. No. 58-1.


                                           4
       Case 2:14-cr-00237-LMA-SS Document 61 Filed 06/01/20 Page 5 of 5



the receipt of a request for compassionate release by the warden of his facility. See 18

U.S.C. § 3582(c)(1)(A).

                                          IV.

      Accordingly,

      IT IS ORDERED that Vedros’s motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A) is DISMISSED WITHOUT PREJUDICE.

      New Orleans, Louisiana, June 1, 2020.



                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




                                           5
